UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact name of small business issuer as specified in its charter) Nevada 71-098116 (State or other jurisdiction of (I.R.S. Tax. I.D. No.) incorporation or organization) Room 1602, Aitken Vanson Centre, 61 Hoi Yuen Rd., Kwun Tong, Hong Kong (Address of Principal Executive Offices) (852) 2270-0688 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Non-accelerated filer £ Accelerated filer£ (do not check if smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes *No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 31, 2011, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yes * No T REDtone Asia, Inc. (Previously Hotgate Technology, Inc.) TABLE OF CONTENTS Item 6 Exhibits Signatures Ex.31.1 Section 302 Certification of CEO Ex 31.2 Section 302 Certification of CFO Ex 32Section 906 Certifications of CEO and CFO Explanatory Note This Amendment No. 1 on Form 10-Q/A amends the registrant’s Quarterly Report on Form 10-Q for the three months ended August 31, 2011 as filed with the Securities and Exchange Commission by the registrant on October 13, 2011, and is filed solely to include the nteractive Data File exhibits required by Item 6.No other items are being amended except as described in this Explanatory Note and this Amendment does not reflect any events occurring after the filing of our original Quarterly Report on Form 10-Q for the three months ended August 31, 2011. PART I – FINANCIAL INFORMATION ITEM 6 - EXHIBITS The following exhibits are furnished as part of the Quarterly Report on Form 10-Q: Exhibit Number Description Certification of Chief Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: October 26, 2011 REDtone Asia, Inc. By: /s/ Chan Beng Wei Name: Chuan Beng Wei Title:Chief Executive Officer By: /s/ Chee Keong Lee Name: Chee Keong Lee Title: Chief Financial Officer
